COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-16-00151-CR


ELI MADISON III                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1400759D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Eli Madison III appeals his first-degree felony conviction for misapplication

of fiduciary property valued over $200,000. See Tex. Penal Code Ann. § 32.45

(West Supp. 2017).2    In three issues, he argues that the evidence is legally


      1
       See Tex. R. App. P. 47.4.
      2
        Madison’s indictment alleged that he had committed misapplication of
fiduciary property valued at more than $200,000 from 2007 until 2009. In 2015,
the legislature amended section 32.45 of the penal code to require a
misapplication of an amount over $300,000, rather than over $200,000, for a first-
insufficient to support his conviction, that the trial court committed fundamental

error by allowing Jeanette Hanna to testify because she is an employee of the

Tarrant County District Attorney’s Office, and that the trial court should have

excluded Charles Clemons’s testimony because he was not authorized to testify

on behalf of Bank of America. Because we conclude that the State presented

sufficient evidence to support Madison’s conviction and that he forfeited his

appellate complaints about the evidence presented by Hanna and Clemons, we

affirm the trial court’s judgment.

                                 Background Facts

      Madison was a long-time member of Pilgrim Valley Missionary Baptist

Church. Since 1970, the church was a beneficiary of the Pilgrim Valley Manor

Housing Trust, of which the principal asset was an apartment complex known as

Pilgrim Valley Manor Apartments. Around 2005, the Housing Trust had only one

active member—Velmeta Washington—on its board of trustees.           Washington

needed help on the board of trustees, so she recruited Madison, whom she

believed to be trustworthy and whose business acumen she believed would be

an asset. By early 2007, the apartments had become insolvent, and the church

authorized Madison and Washington, as trustees for both the Housing Trust and

the church, to sell the apartments.




degree felony. See Act of May 31, 2015, 84th Leg., R.S., ch. 1251, § 21, 2015
Tex. Sess. Law Serv. 4208, 4217 (West).

                                        2
      The Housing Trust sold the apartments and ultimately received

$558,433.12, which was deposited into a bank account (the Apartments Fund)

with Bank of America and which remained separate from the church’s standard

operating account with Chase Bank. The Apartments Fund was held in the name

of the church with two authorized signatories—Madison and Washington—each

of whom were titled as “trustee.”

      Not long after the sale, Madison began a series of transactions that

ultimately led to his indictment. He began to transfer money from the Apartments

Fund to his own business and personal accounts.         At first, he refunded the

money with a small addition so that he was increasing the Apartments Fund.

Ultimately, however, his withdrawals became larger and his deposits smaller, so

that by December 2009, he had effectively withdrawn a total of $786,689.90 and

had returned a total of $442,650.44, leaving a debt to the church in the amount of

$344,039.46.

      Another member of the church learned about the increasingly depleted

balance of the Apartments Fund when Bank of America accidently gave her a

statement of the account.     The chairman of the church’s board of trustees

presented this information to the board at a meeting in November 2009, where

Madison initially defended himself by claiming that the bank must have made an

error by charging the church’s accounts instead of his own accounts also held at

Bank of America. The church’s board of trustees directed the signatories on the

account—Madison and Washington—to not spend any more money from the

                                        3
account. The church initially gave Madison time to repay the money, but after he

failed to keep up with his payments, the church initiated a civil lawsuit against

him, for which a court granted a monetary judgment in the church’s favor.

      Following the civil judgment, Clemons, a member of the church and an

employee of Bank of America, brought the matter to the attention of the district

attorney’s office. A grand jury indicted Madison for misapplication of fiduciary

property. After considering the parties’ evidence and arguments, a jury found

him guilty of misapplication of fiduciary property over $200,000 and assessed his

punishment at six years’ confinement. He appealed.

                                Legal Sufficiency

      In his first issue, Madison argues that the State failed to present sufficient

evidence to support his conviction. He contends more specifically that the State

failed to present sufficient evidence to show that he had any agreement with the

church about how to use the money, to show that he misapplied property in

excess of $200,000 because the statute of his offense does not allow for an

aggregation of individual transactions, and to show that he had the requisite

mental state to intentionally or knowingly misappropriate property. The State

replies that Madison knew how he was to manage the money, the knowledge of

which would be sufficient to constitute an “agreement” pursuant to section 32.45;

that section 32.45 allowed for aggregation of Madison’s individual transactions,

which would bring the value of transactions to over $200,000; and that the State



                                         4
presented evidence to show that Madison intentionally misappropriated the

church’s property.

Standard of review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319 (1979); Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).

This standard gives full play to the responsibility of the trier of fact to resolve

conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Jackson, 443 U.S. at 319; Jenkins,
493 S.W.3d at 599.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State,

483 S.W.3d 29, 33 (Tex. Crim. App. 2016).             Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.         See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied,

136 S. Ct. 198 (2015).      We must presume that the factfinder resolved any

                                         5
conflicting inferences in favor of the verdict and defer to that resolution. Id. at

448–49; see Blea, 483 S.W.3d at 33. The standard of review is the same for

direct and circumstantial evidence cases; circumstantial evidence is as probative

as direct evidence in establishing guilt. Jenkins, 493 S.W.3d at 599.

The agreement

      Madison first argues that the State failed to produce sufficient evidence to

show that he had an agreement with the church or its board of trustees about

how to manage the Apartments Fund. He supports his contention by asserting

that Maverick Gayden, the church’s pastor, testified that there were no bylaws in

effect at the time the money was deposited into the Apartments Fund and that

both Gayden and Madison himself testified that Madison had had no contract

with the church about how to manage the funds.             The State, in response,

contends that no formal agreement was necessary and that Madison conducted

himself in a manner that proved the existence of an agreement.

      Section 32.45 provides that a person commits an offense if he

“intentionally, knowingly, or recklessly[3] misapplies property he holds as a

fiduciary . . . in a manner that involves substantial risk of loss to the owner of the

property or to a person for whose benefit the property is held.” Tex. Penal Code

Ann. § 32.45(b).    The statute defines “fiduciary” to include, among others, a

trustee.   Id. § 32.45(a)(1)(A).   “Misapply” is defined, in part, as dealing with


      3
       Madison’s indictment alleged only intentional or knowing mental states.

                                          6
property contrary to an agreement under which the fiduciary holds the property.

Id. § 32.45(a)(2)(A). Under section 32.45, the State is not required to prove how

the fiduciary applied the funds; rather, the State must only prove “that the

fiduciary failed to apply the funds according to the terms of the agreement.” Little

v. State, 699 S.W.2d 316, 318 (Tex. App.—San Antonio 1985, no pet.).

      Under section 32.45, an “agreement” is “a harmonious understanding or an

arrangement, as between two or more parties, as to a course of action.” Bynum

v. State, 767 S.W.2d 769, 777 (Tex. Crim. App. 1989). The agreement does not

need to be in writing, nor must witnesses testify “we agreed”; rather, an

agreement may be proved by direct or circumstantial evidence. Id. Even if a

written agreement exists, subsequent oral discussions may alter or clarify that

agreement. See Hunt v. State, Nos. 05-16-00558-CR, 05-16-00559-CR, 05-16-

00604-CR, 05-16-00605-CR, 05-16-00606-CR, 2017 WL 3276007, at *5 (Tex.

App.—Dallas Aug. 1, 2017, no pet.) (mem. op., not designated for publication)

(holding that although a written agreement appeared to give the defendant full

authority to invest property as he pleased, subsequent oral discussions with the

owner of the property indicated an agreement to limit the defendant’s

transactions to certain types of investments).

      Evidence suggesting the existence of an agreement includes an oral or

written understanding of certain goals and purposes for the property. See Natho

v. State, No. 03-11-00498-CR, 2014 WL 538787, at *3–4 (Tex. App.—Austin

Feb. 6, 2014, pet. ref’d) (mem. op., not designated for publication); Keene v.

                                         7
State, No. 04-11-00661-CR, 2013 WL 2644556, at *3 (Tex. App.—San Antonio

June 12, 2013, no pet.) (mem. op., not designated for publication).         Such

evidence also includes the existence of established policies for the defendant to

follow and the defendant’s knowledge of those policies. See Gonzalez v. State,

954 S.W.2d 98, 104 (Tex. App.—San Antonio 1997, no pet.); Martinez v. State,

No. 08-13-00363-CR, 2016 WL 2864952, at *2–3 (Tex. App.—El Paso May 13,

2016, no pet.) (not designated for publication). The existence of an agreement

may also be shown by the defendant conducting himself in a manner connoting

an agreement. See Gonzalez, 954 S.W.2d at 104. Finally, an agreement may

be shown by attempts by the fiduciary to obfuscate the manner in which he is

handling the property, thereby implying his knowledge of the proper application of

the property. See Martinez, 2016 WL 2864952, at *2–3.

      Madison’s reliance on Gayden’s testimony to show the non-existence of an

agreement is misplaced. First, Gayden did not testify that there were “no bylaws

in effect at the time the money was deposited into the [Apartments Fund] under

[Madison’s] control,” as Madison argues in his brief. Although Gayden testified

that the bylaws drafted in October 2007 were not ratified by the church until a

business meeting in 2008, he specifically denied knowing whether any other

bylaws were already in effect before the ratification.      Second, the bulk of

Madison’s withdrawals occurred after the ratification of the October 2007 bylaws.

Third, testimony that the church’s board of trustees had no written contract with



                                        8
Madison also does not help him because section 32.45 only requires an

agreement—not a formal written contract. See Bynum, 767 S.W.2d at 777.

      Considering the evidence in the light most favorable to the verdict, there is

sufficient evidence to support the jury’s implicit finding that an agreement existed

between Madison and the church. Three witnesses testified that the purpose of

the Apartments Fund was to keep money in reserve to protect the solvency of the

church or for emergency purposes, which Madison confirmed in a trustee report

that he drafted.   The State produced evidence that the church’s bylaws and

practices required approval from the church’s membership through its board of

trustees to authorize expenditures from church accounts.

      Three witnesses all agreed that they had not given Madison authority to

transfer the church’s money to his personal accounts. Witnesses testified further

that Madison understood that the money belonged to the church and that he did

not have the authority to spend it without prior approval. Madison admitted that

he understood that it was inappropriate to comingle the church’s money with his

personal money, that he had an agreement as a signatory on the account to

spend the money as directed by the church’s board of trustees, and that he had

an implicit agreement with the members of the church to protect its funds.

      Finally, the State presented evidence that Madison had attempted to

obfuscate the handling of the funds by showing that he had not told the board of

trustees about the expenditures on the Apartments Fund. The jury, which had

the responsibility to resolve conflicts in the testimony, to weigh the evidence, and

                                         9
to draw reasonable inferences, could have reasonably believed that Madison had

an agreement with the church. The State produced evidence indicating that he

knew that the church wanted to reserve the Apartments Fund to keep the church

solvent, that he had an agreement with the church or its board of trustees to not

spend money without approval of the church, that nobody authorized him to

transfer the funds to his personal accounts, and that he attempted to shift the

blame onto Bank of America and otherwise hide the expenditures on the

account.

      We conclude that the evidence, when viewed in the light most favorable to

the jury’s verdict, supports the existence of an agreement under which Madison

managed the church’s property.       Tex. Penal Code Ann. § 32.45(a)(2)(A);

Jackson, 443 U.S. at 319. Thus, we overrule Madison’s first issue to that extent.

Value over $200,000

      Madison also argues in his first issue that section 32.45 does not allow the

State to rely on a “continuing scheme or course of conduct” to aggregate his

individual transactions into a single offense of misapplication of property over

$200,000. The individual amounts that he transferred from the Apartments Fund

to his personal accounts were less than $200,000 each.

      Section 32.03 of the Penal Code provides that “[w]hen amounts are

obtained in violation of this chapter pursuant to one scheme or continuing course

of conduct, whether from the same or several sources, the conduct may be

considered as one offense and the amounts aggregated in determining the grade

                                       10
of offense.” Tex. Penal Code Ann. § 32.03 (West 2016) (emphasis added). In

other words, section 32.03 specifically allows section 32.45 transactions to be

aggregated and treated as one offense. Id.; see State v. Castorena, 486 S.W.3d
630, 633 (Tex. App.—San Antonio 2016, no pet.).

      The State’s expert witness, Hanna, presented a detailed accounting for the

money initially added to the Apartments Fund ($558,433.12), Madison’s transfers

to and from the Apartments Fund, and how he ultimately owed $344,039.46 to

the Apartments Fund. Based on Hanna’s testimony and the related exhibits, a

rational jury could have found that Madison misapplied an aggregated amount of

$344,039.46 of the Apartments Fund. Therefore, we overrule Madison’s first

issue to the extent that Madison argues that the State failed to produce sufficient

evidence to show an aggregated value over $200,000.

Madison’s intent

      Madison’s last contention regarding the legal sufficiency of the evidence is

that the State failed to demonstrate that he had the requisite intent to commit an

offense under section 32.45. Madison supports this proposition by noting that he

repeatedly reimbursed the Apartments Fund, that he intended to reimburse the

entire amount that he borrowed from the Apartments Fund, and that his intent in

borrowing the money was to earn a profit for the benefit of the church. He seems

contend that he did not intend to misapply the church’s property because his use

of the money was to benefit the church. The State asserts that even if Madison

intended to borrow money from the Apartments Fund to earn money for the

                                        11
church and to repay the full amount that he had borrowed, section 32.45 only

requires a showing that he intentionally or knowingly managed the Apartments

Fund in a manner that involved a substantial risk of loss of the church’s money.

      In determining the sufficiency of the evidence to show an appellant’s intent,

and faced with a record that supports conflicting inferences, we “must presume—

even if it does not affirmatively appear in the record—that the trier of fact

resolved any such conflict in favor of the prosecution, and must defer to that

resolution.”   Matson v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991).

“Intent may . . . be inferred from circumstantial evidence such as acts, words, and

the conduct of the appellant.” Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim.

App. 2004).

      Section 32.45 requires that a person intentionally, knowingly, or recklessly

(1) misapplies property (2) that he holds as a fiduciary (3) in a manner that

involves substantial risk of loss to the owner of the property. Tex. Penal Code

Ann. § 32.45(b).    Restated, the question here is whether the State provided

sufficient evidence to prove beyond a reasonable doubt that Madison

intentionally or knowingly (the mental states alleged in the indictment) used the

church’s money contrary to an agreement that he had with the church in a

manner that involved a substantial risk of loss.

      The State, as discussed above, presented sufficient evidence to convince

a jury beyond a reasonable doubt that Madison intentionally and knowingly

transferred church funds meant to maintain the solvency of the church to his

                                        12
personal accounts without authorization from the church’s board of trustees.

Even if a jury believed Madison’s contention that he intended to pay the church

back with interest higher than it was receiving in the bank account, Madison still

misapplied the church’s property contrary to his agreement. In other words, even

if Madison had repaid everything that he had borrowed with interest above that

which the bank was paying, a jury could still have found that he had intentionally

or knowingly misapplied the church’s property simply because it was against the

agreement in which it was held, regardless of the benefit his usage of the

property may have had for the church.

        Furthermore, the State has produced evidence that Madison’s use of the

property involved a substantial risk of loss.        First, Madison’s withdrawals

decreased the amount of interest that the money could have earned by being left

in the Apartments Fund—from about $1,500 per month in late 2007 down to

about $20 per month in late 2009. Second, Madison transferred the church’s

money to business and personal accounts, which carried a significant amount of

debt.    Third, the jury, weighing the evidence, could have concluded that

Madison’s transfers to his own business, personal, and family accounts made it

more likely than not that the church would not be reimbursed. In short, the jury

could have believed beyond a reasonable doubt that Madison intentionally or

knowingly transferred the church’s money contrary to an agreement he had with

the church in a manner that involved a substantial risk of loss.



                                        13
      Because we conclude that the State produced sufficient evidence to

convince the jury beyond a reasonable doubt that Madison intentionally or

knowingly used the church’s property contrary to an agreement that he had with

the church in a manner involving a substantial risk of loss of over $200,000, we

overrule the remainder of Madison’s first issue.

                                 Hanna’s Testimony

      In his second issue, Madison contends that the trial court committed

fundamental error by allowing Hanna to testify on behalf of the State as an expert

witness—a financial analyst—because she was an employee of the Tarrant

County District Attorney’s Office. He argues that Hanna’s testimony violated rule

3.08 of the Texas Disciplinary Rules of Professional Conduct.           See Tex.

Disciplinary Rules Prof’l Conduct R. 3.08, reprinted in Tex. Gov't Code Ann., tit.

2, subtit. G, app. A (West 2013). Madison concedes that he made no objection

at trial to Hanna’s testimony.

      To preserve a complaint for our review, a party must have presented to the

trial court a timely request, objection, or motion that states the specific grounds

for the desired ruling if they are not apparent from the context of the request,

objection, or motion. Tex. R. App. P. 33.1(a)(1); Douds v. State, 472 S.W.3d
670, 674 (Tex. Crim. App. 2015), cert. denied, 136 S. Ct. 1461 (2016). Further,

the trial court must have ruled on the request, objection, or motion, either

expressly or implicitly, or the complaining party must have objected to the trial

court’s refusal to rule. Tex. R. App. P. 33.1(a)(2); Everitt v. State, 407 S.W.3d
14
259, 262–63 (Tex. Crim. App. 2013). We should not address the merits of an

issue that has not been preserved for appeal. Ford v. State, 305 S.W.3d 530,

532 (Tex. Crim. App. 2009).

      Most complaints, “whether constitutional, statutory, or otherwise, are

forfeited by failure to comply with Rule 33.1(a).” Mendez v. State, 138 S.W.3d
334, 342 (Tex. Crim. App. 2004). But Rule 33.1’s preservation requirements do

“not apply to rights which are waivable only or to absolute systemic requirements,

the violation of which may still be raised for the first time on appeal.” State v.

Dunbar, 297 S.W.3d 777, 780 (Tex. Crim. App. 2009). Waivable rights are rights

of litigants that must be implemented by the judicial system unless expressly

waived. Mendez, 138 S.W.3d at 340. Absolute rights are rights that are widely

considered so fundamental to the proper functioning of our adjudicatory process

that they cannot be forfeited by inaction alone. Garza v. State, 435 S.W.3d 258,

260 (Tex. Crim. App. 2014).

      We have not treated alleged violations of rule 3.08 as involving waivable or

absolute rights; to the contrary, we have applied rule 33.1’s preservation

requirements in this exact circumstance. See Mieth v. State, No. 02-05-00121-

CR, 2006 WL 563245, at *6 (Tex. App.—Fort Worth Mar. 9, 2006, no pet.) (mem.

op., not designated for publication) (“[T]he only objections that Mieth's defense

counsel made during [an assistant district attorney’s] testimony were that the

evidence was irrelevant and immaterial. These objections did not preserve his

complaint regarding any alleged violation of Texas Rule of Disciplinary Conduct

                                       15
3.08.”); see also Nelson v. State, No. 05-16-00494-CR, 2017 WL 2334237, at *12

(Tex. App.—Dallas May 30, 2017, no pet.) (mem. op., not designated for

publication) (applying rule 33.1 to an alleged violation of rule 3.08); Hampton v.

State, No. 12-02-00272-CR, 2003 WL 1563557, at *2 (Tex. App.—Tyler Mar. 25,

2003, no pet.) (mem. op., not designated for publication) (same). In fact, the

record shows that when the State asked the trial court to allow Hanna to testify

as an expert witness, Madison’s counsel stated, “I’ve reviewed her qualifications.

I have no objection.” Madison’s affirmative statement that he had no objection to

Hanna’s testimony further supports our conclusion that he forfeited his second

issue.     See Holmes v. State, 248 S.W.3d 194, 200 (Tex. Crim. App. 2008)

(holding that when a defendant affirmatively states “no objection” upon the

introduction of evidence, the defendant forfeits any complaint about the

admissibility of the evidence); O’Neal v. State, No. 02-16-00217-CR, 2017 WL
3634230, at *1–2 (Tex. App.—Fort Worth Aug. 24, 2017, no pet.) (mem. op., not

designated for publication) (citing Holmes and applying the “no objection” rule).

         Because Madison failed to object to Hanna’s testimony at trial, he failed to

preserve his complaint. See Tex. R. App. P. 33.1(a)(1). Therefore, we overrule

his second issue.

                                Clemons’s Testimony

         In his third issue, Madison contends that the trial court should have

excluded Clemons’s testimony about Bank of America’s policies and procedures

because the bank did not authorize Clemons to testify on its behalf. Madison

                                          16
argues that the trial court erred by overruling both his objection and the bank’s

objections to Clemons’s testimony. Although he recognizes that he “can find no

specific case authority for such a situation,” he contends that a “corporate entity

has a right to designate its corporate representative and can object thereto[,] and

therefore [Clemons’s] testimony should have been excluded.”              The State

contends, in part, that Madison did not preserve this complaint for our review.

      To preserve error under rule 33.1, a party’s complaint raised on appeal

must comport with its complaint made at trial. Clark v. State, 365 S.W.3d 333,

339 (Tex. Crim. App. 2012). Additionally, a party may not rely on a complaint

made by another party—each party must either voice his own complaint or adopt

the complaint made by another party. See Martinez v. State, 833 S.W.2d 188,

191 (Tex. App.—Dallas 1992, pet. ref’d); see also Brown v. State, No. 01-14-

00026-CR, 2015 WL 5136845, at *4 (Tex. App.—Houston [1st Dist.] Sept. 1,

2015, pet. ref’d) (mem. op., not designated for publication) (explaining that a

defendant is responsible for “voicing his own objection”).

      Madison’s argument on appeal is that the trial court should have excluded

Clemons’s testimony because Bank of America did not authorize Clemons to

testify. His objection at trial, however, was that Clemons “did not have authority

to do anything in that bank and turn anything over to the church, which was

basically criminal from—could have been criminal from their standpoint because

he violated privacy by taking information.” Madison further explained,



                                        17
         The bank has their attorneys here that have articulated that
         they did [not] give [Clemons] authority to take any
         paperwork. . . . And then to turn that . . . stuff over to the State
         of Texas, which is what he did, and I am objecting to him
         testifying because that is improper for him to come in here by
         taking information that he had no authority to have and then
         try to bring it into the courtroom to run it against my client. I’m
         objecting to that. [Emphasis added.]

Madison also objected three times to a line of questions regarding whether

Clemons could state that he believed Madison was lying during a previous

conversation, all three of which were overruled.       The judge sustained two of

Madison’s other objections: one concerning whether Clemons could testify about

whether an explanation previously made by Madison “made sense” and another

concerning whether Clemons could discuss that explanation further even though

it was unrelated to Clemons’s investigations into the church’s bank accounts.

Madison’s final objection during Clemons’s testimony was whether Clemons

could testify about why Madison remained a member of the church, which the

court allowed Clemons to answer.

      None of these objections, all of which were made by Madison’s counsel,

related to whether Clemons’s testimony should have been excluded because he

was not authorized to testify on behalf of Bank of America. And while Evan

Moeller, an attorney for Bank of America who was present at the proceedings but

not a party to the trial, objected to Clemons’s testimony on the ground that

Clemons now complains about, Clemons did not adopt Moeller’s objection or

otherwise urge that objection at trial. See Martinez, 833 S.W.2d at 191.


                                         18
      Because Madison cannot rely on Moeller’s objections to preserve error and

because Madison’s present complaint does not comport with his objections at

trial, he failed to preserve his complaint. See Tex. R. App. P. 33.1(a)(1); Clark,
365 S.W.3d at 339. Thus, we overrule Madison’s third issue.

                                  Conclusion

      Having overruled all three of Madison’s issues, we affirm the trial court’s

judgment.



                                                  /s/ Kerry Fitzgerald
                                                  KERRY FITZGERALD
                                                  JUSTICE

PANEL: SUDDERTH, C.J.; MEIER, J.; and KERRY FITZGERALD (Senior
Justice , Retired, Sitting by Assignment).

SUDDERTH, C.J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 18, 2018




                                       19